DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/22/2021 have been fully considered but they are not persuasive. Applicant argued that, “Chang, as understood, describes a pillow that includes a pillowcase having a receiving space and a plurality of deformable resilient blocks disposed inside the receiving space. Each of the resilient blocks is made of a foam material. Chang is wholly silent on the use of (i) memory foam pillow stuffing, and (ii) pillow stuffing provided by cylindrical foam bodies each having a diameter of 1 cm and a length of 10 - 12 cm. 
Regarding Examiner's reference to Figure 2 of Chang in the Office Action, Figure 2, as reproduced below, depicts the employment of the cylindrical blocks for children's pillows and serve an aesthetic purpose, and not a functional purpose as in the present case. The relevant portion of Chang (i.e., paragraph [0020]) is reproduced below for ease of reference: [0020]   Referring to FIG. 2, the pillow    40 according to a second preferred embodiment of the present is a pillow for children and is different from the first preferred embodiment in that the pillowcase 41 is made of a transparent plastic material having a plurality of apertures 42, and a plurality of resilient blocks 43 of various shapes and colors disposed inside the pillowcase 41. The resilient blocks 43 can he, for example, rectangular, long- pillared, moon-shaped, or any shape attractive to children.” Claim 1, in its present form in this application, specifies cylindrical memory foam of substantially the same size. In contrast, Chang explicitly teaches away from such a uniform shape and size of memory foam bodies. If fact, claim 1 of Chang, which is reproduced below, specifies that that the resilient blocks in the pillowcase have "different shapes".”

Applicant also argued, “Leiferman, as read and as understood, discloses a pillow which comprises a first sleeve within which is retained a plurality of loose pieces of filler material, a second sleeve in which the first sleeve is received, and a unitary piece of foam retained between the first and second sleeves. In some embodiments, the unitary piece of foam comprises viscoelastic foam, and can be elongated to run along a side of the first sleeve, can be substantially flat to cover a face of the first sleeve, or can take other shapes and be located in other positions as desired. The pillow stuffing of Leiferman includes the foam pieces 18, 22, 26, 30 and filler material 46. From the above description it is apparent that the pillow stuffing of Lieferman, constituted by the foam pieces 18, 22, 26, 30 and filler material 46, clearly teaches away from the use of memory foam pillow stuffing provided in the form of cylindrical foam bodies each having a diameter of lcm and a length of 10 - 12cm. It submitted that one skilled in the art would no combined the teaching of Chang and Leiferman to arrive at the claimed invention.”
This is not found persuasive. Just because Lieferman teaches a different shape of memory foam body in his pillow does not mean he teaches away from the cylindrically formed bodies in Chang. Additionally, Lieferman is not being used to teach the cylindrical foam bodies. Chang teaches cylindrical . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 contains the phrase, “the first and the second outer face panels each include pine wood cellulose fibre” and claim 11, from which claim 15 depends, contains the exact same phrase. Thus this limitation is redundant and should be taken out of the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US Patent 6928678) in view of Leifermann (US Patent Application Publication 20070245493).
Regarding claim1, Chang teaches a pillow (Figure 1; 10) including an envelope {Figure 1; 20} enclosing pillow stuffing (Figure 2; 43), the pillow stuffing provided in the form of a plurality of abutting elongate foam bodies (Figure 2; at 43), wherein each of the foam bodies is of substantially cylindrical shape (Figure 2; at 43, there are multiple cylindrical bodies which may be abutting}. Chang does not teach the foam having a length of between about 16 cm to about 17 cm and a diameter of about 7 cm or that the foam is memory foam. Leifermann teaches using memory foam (Paragraph 13) as a filler in a pillow. It would have been obvious to one of ordinary skill in the art to change the material of the pillow of Chang because the selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the length and diameter of the elongate bodies because Chang says “The resilient blocks...of the present invention are not limited in shape and appearance to provide resilient support” and a change in the size of a prior art device is a design consideration within the skill of the art. In re Rose, 220 F.2d 459,105 USPQ 237 (CCPA 1955).
Claims 11, 15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US Patent 6928678) in view of Leifermann (US Patent Application Publication 20070245493) in view of DiGirolamo (US Patent 7222379) in view of Alletto (US Patent 8646134) in view of Lackman (https://www.blankstyle.com/textile-fibers-what-goes-creating-fabric-out-wood). 
Regarding claim 11, Chang teaches the envelope includes an inner cover (Figure 1; 20). Chang does not teach an outer cover. DiGirolamo teaches an outer cover (Figure 1, 22, wherein the outer cover includes opposing first and second outer face panels (Figure 2; 34, 22). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the pillow of Chang to include an outer cover as in DiGirolamo in order to protect the pillow against wear. Chang and DiGirolamo do do not specifically teach an outer side panel operatively located between the first and second outer face panels and wherein the first and the second outer face panel each includes pine wood cellulose fibre. Alletto teaches a pillow cover with side panels in between the top and bottom panels (Figure 1; at 22). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the cover shapes of DiGirolamo to be as in Alletto because doing so would simply be a change in shape and a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art. In re Dailey, 357 F.2d 669,149 USPQ 47 (CCPA 1966). Lackman teaches fabrics of pine wood based cellulite fibers (Paragraph 9 "Wood chips that are commonly used include spruce, pine, hemlock, beech, and the leaves and inner pith of bamboo. The preprocessing chemicals and amounts used will vary according to the different types of wood."). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the material of DiGirolamo to be pine wood based cellulite material as taught by Lackman, because the selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art. In re Leshin, 227 F.2d 197,125 USPQ 416 (CCPA 1960).
Regarding claim 15, Chang and DiGirolamo do not specifically teach the first and the second outer face panels each include pine wood cellulose fibre. Lackman teaches fabrics of pine wood based cellulite fibers (Paragraph 9 "Wood chips that are commonly used include spruce, pine, hemlock, beech, and the leaves and inner pith of bamboo. The preprocessing chemicals and amounts used will vary according to the different types of wood."). It would have 
Regarding claim 17, DiGirolamo does not specifically teach the outer side panel is produced from a breathable material. Alletto teaches the outer side panel is produced from a breathable material (Figure 1; 22). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the material of DiGirolamo to be breathable as in Alletto, because the selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 18, Alletto does not specifically teach the breathable material is an acrylic textile fibre. However, Alletto notes that "the strands 26 may be of various materials...elastic or inelastic" (Column 2; lines 20-25) and thus it would have been obvious to one of ordinary skill in the art at the time of invention to modify the panel of Alletto to be acrylic in order to take advantage of the properties of acrylic which a particular user may value, such as the texture, and because the selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art. In re Leshin, 227 F.2d 197, 125 USPQ416 (CCPA 1960).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673                                                                                                                                                                                                        
/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673